Citation Nr: 1515523	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-02 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for tinnitus, currently evaluated as 10 percent disabling. 

2.  Basic eligibility for nonservice-connected pension benefits.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a dental disorder, to include dental trauma. 

4.  Entitlement to an increased disability rating for a bilateral hearing loss disability, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to August 1984.

This appeal before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  By that rating decision, the RO denied basic eligibility for nonservice-connected pension benefits.  The Veteran appealed this rating action to the Board.

This appeal also stems from a January 2010 rating action issued by the above RO&IC.  By that rating action, the RO, in part, determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a dental disability.  The RO also continued and confirmed 10 percent disability ratings assigned to the service-connected tinnitus and bilateral hearing loss disability.  The Veteran appealed this rating action to the Board. 

By a March 2010 rating action, the RO determined that there had been clear and unmistakable error in the evaluation of the service-connected hearing loss, and a 20 percent disability rating was therefore assigned, effective January 15, 2009--the date VA received the Veteran's claim for increased compensation for this disability.  Because the increase in the evaluation of the Veteran's hearing loss disability to 20 percent does not represent the maximum rating available for this disability, his increased rating claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In view of the RO's determination, the Board has framed the Veteran's claim for an increased evaluation for a bilateral hearing loss disability as that reflected on the title page. 

In November 2014, the Veteran testified before the undersigned at a video conference hearing conducted via the above-cited RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.

The issue of entitlement to service connection for residuals of at traumatic brain injury (TBI) has been raised by the record on VA Form 21-526b, Veteran's Supplemental Claim, dated and signed by the Veteran in January 2015 and November 2014 Hearing Transcript (T.) at page (pg.) 12, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ)).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In a March 2015 statement to the Board, the Veteran's representative waived initial RO consideration of all evidence in the record, namely VA treatment records, dated from August 2012 to November 2014.  Thus, a remand to have the RO initially consider this evidence in a supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2014).  

The issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for a dental disorder, to include dental trauma, and entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 20 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At April 2010 and November 2014 RO and Board hearings, the Veteran withdrew his appeals for basic eligibility for nonservice-connected pension benefits and
entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling, respectively. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for basic eligibility for nonservice-connected pension benefits are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
 
2.  The criteria for withdrawal of the appeal for an increased rating in excess of 10 percent for service-connected tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matter--Appeals Dismissed-Nonservice-connected pension and Increased Rating for Tinnitus

At April 2010 and November 2014 RO and Board hearings, the Veteran withdrew his appeals for entitlement to basic eligibility for nonservice-connected pension benefits and an increased rating for tinnitus, currently evaluated as 10 percent disabling, respectively.  As the Veteran withdrew his appeal with respect to these issues during his testimony before the RO and Board, respectively, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these claims, and they are dismissed. 38 U.S.C.A. § 7105 (West 2014).






ORDER

The appeal is dismissed with respect to the issue of entitlement to basic eligibility for nonservice-connected pension benefits.  

The appeal is dismissed with respect to the issue of entitlement to an increased disability rating for tinnitus, currently evaluated as 10 percent disabling. 


REMAND

A determination has been made that additional substantive development is necessary with respect to the new and material claim and claim for an increased disability rating for a bilateral hearing loss disability on appeal.  The Board will discuss the reasons for remand with respect to each issue in the discussion below. 

i) New and Material Claim-Dental Disability, to include dental trauma

The new and material claim must be remanded for additional substantive and procedural development.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.  Specifically, to obtain outstanding VA/Private treatment records that might be potentially relevant to the claim.

During his Board hearing before the undersigned, the Veteran essentially contended that new and material evidence had been received to reopen his previously denied service connection claim for a dental disability, to include dental trauma.  He testified that he initially lost, and had replaced, teeth numbered eight (8)-10 after he was kicked in the mouth/head as a result of a personal assault.  He maintains that his replaceable teeth were subsequently knocked out from a missile explosion.  (T.) at pages (pgs.) 15-18)).  The undersigned stated that if the Veteran could obtain evidence showing that jaw damage had caused the loss of his teeth, he could establish service connection for a dental disorder.  (T. at pg. 21).  In response, the Veteran testified that he had an appointment with a VA dentist in early January 2015.  Id. at 22.  The undersigned held the record open for 60 days in order to allow the Veteran to submit the requested evidence.  In a January 2015 statement to VA, the Veteran indicated that the only treatment that he had received for his teeth was when he had (2) teeth extracted at the VA Medical Center (VAMC) in Philadelphia, Pennsylvania.  He related that he had spoken with the "VA Hospital," and had submitted evidence (duplicate service treatment records) in support of his claim for service connection for a dental disability.  (See January 2015 statement from the Veteran to VA).  

At this juncture, it is unclear to the Board as to whether the Veteran sought dental treatment in January 2015 and if so, whether it was at the Philadelphia, Pennsylvania VAMC or a private clinician.  Thus, as these records, if available, might show jaw damage that resulted in the loss of teeth numbered six (6)-11 efforts to retrieve them are required on remand.  (Parenthetically, the Board observes that the Veteran had teeth numbered 6-11 replaced with a bridge during military service.  There was no evidence that the loss of the Veteran's teeth were the result of in-service trauma).  VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim. 38 U.S.C.A § 5103A(c)(3); 5108 (West 2014); 3.159(c)(1) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered). 

ii) Increased Rating Claim-Bilateral Hearing Loss Disability

A VA treatment report uploaded to the Veteran's Virtual VA electronic records system on May 6, 2014, reflects that the Veteran was seen for an audiological evaluation at the Pittsburgh, Pennsylvania VA Medical Center (VAMC) on October 16, 2013.  However, the complete results of the audiological evaluation are not of record.  As these results might show that the Veteran's hearing loss has increased in severity during the appeal period, they are relevant to the increased rating claim for a bilateral hearing loss disability.  Therefore, on remand, the RO should attempt to obtain the Veteran's complete audiological evaluation results performed at the above VAMC on October 16, 2013.  Bell, supra. 

iii) Addendum VA Opinion-Bilateral Hearing Loss Claim

VA last examined the Veteran to determine the current (then) severity of his bilateral hearing loss disability in April 2014.  (See April 2014 VA Hearing Loss examination).  As noted in a May 2014 electronic mail from the Veteran Benefits Administration (VBA) to the RO&IC, the April 2014 VA examination report revealed severe profound hearing loss/deafness in the Veteran's left ear.  The Veteran's right ear was noted to have some hearing loss, but not as severe as the left ear.  As indicated by VBA, this finding is in stark contrast to the Veteran's service treatment records and multiple post-service VA examinations, conducted from the 1980s to the present, which have consistently shown severe-profound hearing loss in the Veteran's right ear.  These reports uniformly disclose that the Veteran had some left ear hearing loss, but not nearly as severe as the right ear.  Thus, VBA requested clarification from the April 2014 VA audiologist regarding the discrepancy of the findings noted above regarding the hearing loss/deafness of the right and left ears.  Specifically, VBA requested that the April 2014 VA audiologist clarify also to whether the puretone thresholds and speech discrimination scores were inputted incorrectly into the examination worksheet; or, whether the current findings represented an improvement in the Veteran's right ear hearing loss and a worsening of his left ear hearing loss.  (See VBA's May 2014 electronic mail to the RO&IC).  A review of the Veteran's electronic record does not reflect that the requested addendum opinion from the April 2014 VA examiner has been obtained.  Thus, the Board finds that this must be accomplished on remand prior to further appellate review of the claim for an increased rating for the service-connected bilateral hearing loss disability. 

Accordingly, the case is REMANDED for the following action:

1.  After securing all necessary release forms, if necessary, obtain outstanding treatment records from the Philadelphia, Pennsylvania VAMC, dated from January 2015 to the present, and any private clinician, which reflect the Veteran's treatment for a dental disability, to include the jaw.  All efforts to obtain these records must be documented into the Veteran's electronic record. 
   
2.  All records received must be uploaded to his Veteran's Veterans Benefits Management System (VBMS) electronic claims file.  If the search for these records has negative results, documentation to that effect should be documented in the Veteran's VBMS electronic record.

3.  Obtain and associate with the claims files the complete results of the Veteran's audiological evaluation performed at the Philadelphia, Pennsylvania VAMC on October 26, 2013.  All efforts to obtain these records must be documented in the Veteran's VBMS electronic record.

4.  Obtain a supplemental medical opinion from the April 2014 VA audiologist, or, if deemed necessary to provide the requested opinion, schedule the Veteran for another appropriate examination to determine the current severity of his bilateral hearing loss disability. 

a. Based on review of the claims files and (prior) examination of the Veteran, the April 2014 VA audiologist is requested to clarify whether the Veteran's puretone thresholds and speech discrimination scores were inputted incorrectly into the examination worksheet; or, were the results confirmed to represent an improvement in the Veteran's right ear hearing loss having gotten better and a worsening of his left ear hearing loss.  Clarification is requested because the Veteran's service and post-service treatment records have uniformly disclosed severe and profound hearing loss in the right ear, as opposed to the left ear.  

A complete rationale must be provided for all opinions expressed.  If the April 2014 VA audiologist is unable to offer the requested opinion, it is essential that she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

b. If the April 2014 VA audiologist is unavailable or cannot provide the requested opinion, the Veteran should be scheduled for a new VA audiological examination to determine the current severity of the Veteran's service-connected bilateral hearing loss disability.  The examiner should perform tests or studies deemed necessary for accurate assessments, to include audiology testing recording speech discrimination (Maryland CNC) and the puretone threshold average, from the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz.  The results of this audiology testing must be included in the examination report.  The Veteran's VBMS electronic claims file must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner should also address the occupational and social impairments caused by the Veteran's hearing loss.

4.  Readjudicate the claim for service connection for a dental disability, to include dental trauma, on a new and material basis and the claim for an increased rating for a bilateral hearing loss disability, currently evaluated as 20 percent disabling, based on the entirety of the evidence.  Readjudication of the increased rating claim for a bilateral hearing loss disability should include consideration of any "staged " ratings, i.e., disability ratings for separate periods of time based on the facts found (See Hart v. Mansfield, 21 Vet. App. 505 (2007)).  If the claims remain denied, the Veteran and his representative shall be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


